FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30268

               Plaintiff - Appellee,             D.C. No. 3:11-cr-05120-BHS

  v.
                                                 MEMORANDUM *
JULIAN GRAVES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Julian Graves appeals from the district court’s judgment and challenges a

supervised release condition imposed following his plea of nolo contendere for

receipt of visual depictions of minors engaged in sexually explicit conduct, in

violation of 18 U.S.C. § 2252(a)(2) and (b)(1); and possession of visual depictions

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of minors engaged in sexually explicit conduct, in violation of 18 U.S.C.

§ 2252A(a)(5)(B) and (b)(2). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Graves contends that the district court erred by imposing a standard

condition of supervised release, which mandates that he “shall not frequent places

where controlled substances are illegally sold, used, distributed, or administered,”

because the condition is impermissibly vague and overbroad. Graves’s contention

is foreclosed. See United States v. Phillips, 704 F.3d 754, 768 (9th Cir. 2012),

cert. denied, __ S. Ct. __, 2013 WL 497631 (June 10, 2013).

      AFFIRMED.




                                          2                                    12-30268